FIRST AMENDMENT TO CUSTODY AGREEMENT This First Amendment (“Amendment”) to the Custody Agreement dated April 25, 2006 (the “Agreement”) is entered by and between Aquila Funds Trust (formerly known as Aquila Three Peaks High Income Fund), a business trust organized under the laws of the Commonwealth of Massachusetts (the “Trust”) and JPMorgan Chase Bank, N.A. (the “Custodian”). WHEREAS, Bank One Trust Company, N.A. (“BOTC”) entered into the Agreement with the Trust; and WHEREAS, the Custodian is successor in interest to BOTC, and by virtue thereof, continues in its capacity as custodian of the Trust; and WHEREAS, under an Agreement and Plan of Reorganization, several Funds will become portfolios of the Trust effective as of October 11, 2013; and WHEREAS, pursuant to Section 14.3 of the Agreement, the Trust and the Custodian may amend the Agreement and the parties now desire to amend the Agreement; NOW, THEREFORE BE IT RESOLVED, in accordance with Section 14.3 of the Agreement, the Trust and the Custodian agree to amend the Agreement in the following respect: 1.Exhibit A of the Agreement is replaced in its entirety with the Exhibit A attached hereto. 2.This Agreement may be executed in counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same amendment.The parties’ execution and delivery of this Agreement by facsimile, email, or electronic copies shall have the same force and effect as execution and delivery of an original. 3.Except as modified herein, all other provisions of the Agreement shall continue in full force and effect. IN CONSIDERATION OF THE FOREGOING, the parties have caused this Amendment to be signed by their duly authorized representatives to be effective as of the 11th day of October, 2013. Aquila Funds Trust JPMorgan Chase Bank, N.A. By:/s/ Charles E. Childs III By:/s/Cathi Fletcher Name:Charles E. Childs III Name:Cathi Fletcher Title:Executive Vice President Title:Vice President Date 10/10/13 Date:10/11/13 EXHIBIT A Name of Fund (if different from the Trust) Account Number(s) Date Added (if different from date of original Custody Agreement) Aquila Three Peaks High Income Fund Aquila Three Peaks Opportunity Growth Fund October 11, 2013
